DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The recitation in the claims that the “use of the fabric of Claim 1 in the manufacture of textile products” is merely regarded as an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. 
Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105723021B issued to Henssen et al. [US equivalent in English is USPUB 20160237598A1 is being used to cite [paragraphs numbers] .
Regarding Claim 1, where Applicant seeks a woven fabric comprising a weft yarn and two warp yarns A and B, wherein the weft yarn comprises a combination of: individual yarns comprising UHMWPE yarns, and individual natural yarns, wherein the amount of yarns comprising UHMWPE yarns in the weft yarn is between 33 and 66wt% of the total amount of weft yarn; the warp yarn A comprises at least 50 wt% of a natural fiber; the warp yarn B comprises of a combination of individual UHMWPE yarns and individual natural yarns, the amount of UHMWPE yarns being between 10 and 50 wt% of the total amount of warp yarn B; and the fabric has an outside layer comprising the warp yarn A and an inside layer comprising the warp yarn B and said outside and inside layer being at least partially interconnected by the weft yarn: 
	Applicant is directed to Henssen et al disclose the structure of a woven fabric comprising a weft yarn and at most two warp yarns A and B, wherein the weft yarn comprises a high performance fiber; the warp yarn A comprises at least 50 wt % of a natural fiber; the warp yarn B comprises a high performance fiber; and wherein the fabric has an outside layer comprising the warp yarn A and an inside layer comprising the warp yarn B and said outside and inside layers being at least partially interconnected by the weft yarn. The invention also relates to products comprising said woven fabric such as clothing, lining, sport apparel, gloves, curtains, upholstery fabric and floor covering [abstract, 0005-0041].  The weft yam is a continuous filament yarn of UHMWPE filaments, aramid filaments, or a combination thereof.  
	Henssen et al. do not teach that the weft yarn is a combination of UHMWPE yarns and a natural yarn.  A person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used a combination of yarns such a high-performance yarn of UHMWPE and a natural fiber such as cotton.  One would have been motivated to use a combination of the yarns to their resultant properties.  For example, abrasion resistance of the fabric can be further improved by having at least one fiber in the weft yam selected from the group consisting of, the group comprises cotton, hemp, wool, silk and the like.
	Regarding the wt % of the yarns the Henssen et al reference does not teach the specific amounts that Applicant seeks, however it is the position of the Office that, it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed weight and combination are critical and has unexpected results. In the present invention, one would have been motivated to optimize the weight % and different yarns motivated by the desire exhault the properties of the yarn composition within the woven.  Additionally, Henssen repetitively teaches that the weave structure for the inside layer may be chosen independent form the outside layer and be optimized for improved abrasion resistance or wear comfort depending on the amount, composition and weave structure. 
	Regarding Claim 2  where Applicant seeks that the woven fabric of claim 1, wherein at least a part of the amount of the yarns comprising UHMWPE yarns in the weft yarn is between 40 and 60 wt% and is arranged in alternating fashion with individual natural yarns; Applicant is directed to the teachings of Henssen from USPUB 20160237598A1 equivalent at 0011-0015, 0030-0037 where the instant reference teaches the wt % and composition of the weft yarns may comprise at least 10 wt % up to 100 wt % if desired. This overlaps with Applicant’s desired range of 40-60 wt %. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  
	Regarding the arrangement Applicant is directed to the different weaves and the working examples shown in Examples 1-5 from 0049+.  In the present invention, one would have been motivated to optimize the weight % and arrangement motivated by the desire exhault the properties of the yarn composition within the woven.  Additionally, Henssen repetitively teaches that the weave structure for the inside layer may be chosen independent form the outside layer and be optimized for improved abrasion resistance or wear comfort depending on the amount, composition and weave structure.
	Regarding Claim 3, where Applicant seeks that the woven fabric of claim 1, wherein at least a part of the UHMWPE yarns in the warp yarn B is arranged in alternating fashion with individual natural yarns; Applicant is directed to 0026-0028 and Examples 1-5 where the weave arrangement, composition and wt % of warp yarn B is shown.
	Regarding Claim 4, where Applicant seeks that the fabric of claim 1, wherein warp yarn A additionally comprises natural fibers selected from the group consisting of cotton, hemp, wool, silk, jute, linen and/or synthetic fibers including polyamides, polyesters, polytetrafluoroethylene, polyolefins, polyvinyl alcohols and polyacrylonitriles; Applicant is directed to 0017-0022 of Henssen et al. teach that the warp yarn A consists essentially of natural fibers including for example cotton, wool, silk, jute, cocoa, flax etc., the warp yarn A may also comprise synthetic fibers such as polyamide, polyester, polytetrafluoroethylene, polyolefin, polyvinyl alcohol and polyacrylonitrile. 
	Regarding Claim 5 where Applicant seeks that the fabric of claim 1, wherein the warp yarn B is a spun yarn: Applicant is directed to 0028-0029, 0037 and Examples 1-5 of Henssen et al who discloses that wearing comfort and abrasion resistance of the fabric are further improved or their balance is optimized when warp yarn B is spun yarn. 
	Regarding Claim 6, where Applicant seeks that the fabric of claim 1, wherein the weft yarn comprises individual yarns comprising UHMWPE spun yarns; Applicant is directed to 0036 of Henssen.
	Regarding Claim 7, where Applicant seeks that the fabric of claim 1, wherein the warp yarn B further comprises at least one third fiber selected from the group comprising cotton, hemp, wool, silk, jute, linen and synthetic fibers of polyamides, polytetrafluoroethylene, polyesters, polyolefins, polyvinyl alcohols and polyacrylonitriles; Applicant is directed to Henssen et al disclose at 0026-0027 that that the warp yam B comprises at least one fiber selected from the group comprising cotton, hemp, wool, silk, jute, flax, and synthetic fibers of polyamide, polytetrafluoroethylene, polyester, polyolefin, polyvinyl alcohol and polyacrylonitrile further improves the wearing comfort of the fabric; based on this, in order to further improve the wearing comfort of the fabric, the person skilled in the art easily envisages the addition of the above mentioned at least one fiber as a third fiber in the warp yarn B. 
	Additionally, it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed weight and combination of a third yarn is critical and has unexpected results. In the present invention, one would have been motivated to optimize the weight % and different yarns motivated by the desire exhault the properties of the yarn composition within the woven.  Additionally, Henssen repetitively teaches that the weave structure for the inside layer may be chosen independent form the outside layer and be optimized for improved abrasion resistance or wear comfort depending on the amount, composition and weave structure.
	Regarding Claim 8, where Applicant seeks that the woven fabric of claim 1 wherein the UHMWPE yarns in the warp yarns B are arranged in a clustered manner, comprising clusters of between 1-20 individual UHMWPE yarns; A person skilled in the art knows that the yarns can be singles, plied or strands and arranging the yarn in tufts is a conventional means in the art.  A skilled artisan would have found it obvious to have arranged the UHMWPE yarns in the warp yams B in tufts or a clustered manner as desired, as far as the number of yarn roots contained in each tuft is a conventional setting for the person skilled in the art.
	Regarding Claim 9, where Applicant seeks that the woven fabric according to Claim 1, wherein the warp yarn B consists of a combination of individual UHMWPE yarns and individual natural yarns, the amount of UHMWPE yarns being between 10 and 50 wt% of the total amount of warp yarn B; Henssen discloses at 0026-0029 that the warp yams B can be a combination of UHMWPE an natural yarns such as cotton, hemp, wool, silk and the like and from 1 to 90 wt %. This overlaps with Applicant’s desired range of 40-60 wt %. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  
	 

	Regarding Claim 10, where Applicant seeks that the warp yarn A substantially consists of cotton, the warp yarn B is a spun yarn substantially consisting of UHMWPE staple fibers and natural staple fibers and the weft yarn comprises of individual natural yarns and individual yarns comprising UHMWPE yarns; Applicant is directed to the teachings of Henssen et al who disclose at 0005-0041 that the warp yam A consists essentially of cotton; the warp yams B are spun yams consisting essentially of UHMWPE chopped fibers (spun yams), the weft yams consisting essentially of continuous UHMWPE filaments (yams comprising UHMWPE); the abrasion resistance of the fabric can be further improved, having the warp yams B and the weft yams comprise at least one fiber selected from the group consisting of the group comprises cotton, hemp, wool, silk, etc., wherein the person skilled in the art knows that cotton, hemp, wool, silk, etc. belong to natural fibres (spun yams consisting of UHMWPE short-cut fibres and natural fibres in the warp yams B, and natural fibres in the weft yams.
	Regarding Claim 11, where Applicant seeks that the fabric of claim 1, wherein the weft yarn comprises individual natural yarns and individual yarns comprising UHMWPE yarns, preferably UHMWPE spun yarns, and synthetic fibers, such as polyamide fibers, and/or at least one continuous elastic filament; Applicant is directed 0011-0015, 0030-0037 where the instant reference teaches the wt % and composition of the weft yarns, more specifically to 0033 where the instant reference teaches the combination and the that the weft yarn is a continuous filament.
	Regarding Claim 12, where Applicant seeks that the fabric of Claim 1, wherein the individual natural yarns are selected from the group consisting of cotton, hemp, wool, silk, jute, linen; Applicant is directed to 0017-0024 of the instant reference.  
	Regarding Claim 13, where Applicant seeks that the fabric of claim 11, wherein the synthetic fibers are selected from the group consisting of polyamides, polytetrafluoroethylene, polyesters, polyolefins, polyvinyl alcohols and polyacrylonitriles: Applicant is directed 0011-0015, 0030-0037 where the instant reference teaches the wt % and composition of the weft yarns, more specifically to 0031 where the instant reference shows weft yarn of the weave comprises high performance fibers, more in particular high performance aromatic polyamide or polyolefin fibers, more in particular poly(p-phenylene terephthalamide) or ultrahigh molecular weight polyethylene fibers, the fabric may have further improved abrasion resistance or may be produced at a higher speed.  
	Regarding Claim 14, where Applicant seeks a product comprising the fabric according to claim 1, wherein said product is selected from a group comprising clothing, lining, sport apparel, and gloves; Applicant is directed to the abstract and 0040, where the instant reference teaches that the fabric according to the invention is excellently suitable for manufacturing of clothing, lining, sport apparel, gloves, curtains, upholstery fabric and floor covering.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP